PER CURIAM.
The appellant challenges an order of the Juvenile and Domestic Relations Court of Dade County, which adjudicated the designated minor children as being dependent children within the meaning of Fla. Stat. § 39.01(10), F. S. A.
On this appeal, it is first urged that the Juvenile and Domestic Relations Court lacked jurisdiction because the appellant, had been granted custody of the children-by a divorce decree of the circuit court. It is apparent that this position cannot be sustained in view of the holding in. In Interest of S.L.T., Fla.App.1965, 180 So.2d 374, 376.
Appellant’s remaining points on appeal' are directed to the weight and sufficiency-of the evidence. A review of the record' convinces us that no reversible error has-been shown. See Noeling v. State, Fla.1956, 87 So.2d 593; In Re C.E.S., Fla.App.1958, 106 So.2d 610.
Affirmed.